                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

            Carl Womack,               )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:18-cv-00352-MR-WCM
                                       )
                 vs.                   )
                                       )
     Karen Wright, Carrie Howell       )
    and Shelby Police Department,      )
                                       )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 9, 2019 Order.

                                               January 9, 2019
